department of the treasury internal_revenue_service p o box irs cincinnati oh number release date vil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b high school c college d board member e board member f scholarship recipient g date of formation h state j dollars amount k dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed by articles of incorporation on g in the state of h your articles in part state that your purpose is to distribute an annual educational scholarship to graduating seniors of b high school who are incoming freshman to c college assuming certain underlying merit-based criteria are met you are seeking exemption as a private_foundation your governing body members are d and e husband and wife d and e are also your selection committee relatives of the selection committee officers directors and substantial contributors are eligible for your scholarship d and e anticipate spending approximately one hour each per year on operating the scholarship program their duties include writing checks to c college and interacting with the high school counselor’s office to qualify for a scholarship an applicant must be a graduating senior from b high school who has been selected as a national merit finalist and are newly admitted to c college c college is approximately miles from b high school the scholarship may be awarded for four years of undergraduate studies or completion of baccalaureate degree requirements whichever occurs first recipients must enter c college no later than the fall following graduation from b high school scholars must remain in good academic and disciplinary standing at c college transfer students are not eligible you will pay the funds to c college over four years with the award amount to be established in the first of the four years as to each recipient you will fund a minimum of j dollars per year per recipient the amount of the recipient’s first year award shall be renewed in subsequent years if the fund has sufficient value except that the award will be reduced by j dollars per each additional recipient despite indicating a minimum-award of j dollars and indicating that ideally you would fund the scholarship for j dollars your expenses for last year show a distribution of k dollars the entirety of your income further no projections were given for the current_year and beyond even though this is a four year award b high school has a graduating class which fluctuates yearly but is usually approximately students two years ago there were four individuals graduating from b high school that were national merit finalists you do not know if any attended c college last year there were two individuals graduating from b high school who were national merit finalists one was f the son of founders d and e the other individual was not related to the founders f went on to attend c college and was awarded your scholarship the other individual did not attend c college and therefore did not meet the qualifications for your scholarship this year there was one individual graduating from b high school who was a national merit finalist it is unknown if he will attend c college if he attends c college he will be awarded a scholarship based on historical data you said that between students annually will be national merit finalists graduating from b high school of which will apply to c college you said that c college historically admits about of their applicants therefore there will be between eligible applicants annually a student must apply for the scholarship at least two business days before b high school’s award night which is typically a few weeks prior to graduation to apply the applicant must email you with proof of graduating senior status from b high school proof of national merit finalist status and proof of enrollment at c college the proof of graduating senior status and national merit finalist status can alternatively verified through b high school’s counseling office you indicated the scholarship is publicized through the high school counselor’s office and there is no actual application form you are funded by your founders d and e you will only exist as long as the donors in their discretion fund the award it is not a perpetual fund as was indicated earlier all your funds were paid out last year for the scholarship awarded to f law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest revrul_67_5 1967_1_cb_123 describes a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 in 203_fsupp_126 e d s c exemption was lost bya foundation that spent a large part of its funds on a scholarship grant to the son of a foundation trustee which resulted in inurement in wendy parker rehabilitation foundation inc v commissioner t c memo 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy parker's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1 c -i d ii therefore the foundation was not exempt from federal_income_tax under sec_501 application of law you are not as described in sec_501 of the code and sec_501 -1 a because you do not satisfy the operational requirements more than an insubstantial part of your activities do not further exempt purposes you do not meet the provisions of sec_1_501_c_3_-1 because more than an insubstantial part of your activities are not in furtherance of an exempt_purpose you are operating to pay the tuition of the child of your founders this arrangement affords substantial tax benefits to your founders who are obligated as parents to pay these expenses and serves private rather than public purposes you are not described in sec_1_501_c_3_-1 because your net_earnings inure to the benefit of your founders last year of your income was awarded as a scholarship to the family_member of an insider this is illustrated by the fact you are funding a scholarship only benefitting the child of your founders your founders are also your donors and will realize significant tax benefits to pay their child’s tuition you are not described in sec_1_501_c_3_-1 because you are serving the private interests of your founders your selection criteria are so narrow that only one applicant qualified and was awarded the scholarship since your formation and over the study of a four year period only one would qualify it is apparent from the criteria you have been established to award the scholarship to f like the organization described in revrul_67_5 you are controlled by your founders and operated for their benefit you are operated for a substantial non-exempt purpose precluding you from exemption d and e fund you set scholarship criteria control the total amount of funds awarded any oversight of the award the criteria created to award the scholarship are so narrow that only one individual the son of the founders has qualified for the scholarship even if a graduating senior of b high school is a national merit finalist and wishes to attend c college which is approximately miles away there is only a admittance rate by c college the pool of eligible applicants annually is virtually zero your founders are also your selection committee and they selected their own son as the recipient of the award this creates private_inurement precluding you from exemption you are similar to charleston chair company because all of your funds since your inception have been expended for a scholarship granted to the son of your founders this results in inurement and precludes you from exemption under sec_501 of the code like the organization described in wendy l parker you are not exempt because your selection of a family_member as a substantial beneficiary of your disbursements violates the prohibition against using the funds of a tax-exempt_organization to inure to the benefit of private individuals conclusion based on the facts presented you are operating for the substantial non-exempt purpose of operating a scholarship program with selection criteria which are too narrow to benefit the general_public your scholarship program was set up to benefit the founders as their son was the only recipient since your inception therefore your earnings inure to the benefit of your founders and you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication
